DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 6/10/2022.
Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Kaikonnen et al US 20180049053, Rugeland et al. US 20190289510, Chen et al. US 20120147755, Lee et al. US 20120164952.
Kaikonnen discloses an eNB determining the out-of-sync and in-sync thresholds {Q.sub.out, Q.sub.in} for all coverage enhancement levels, or determining only the out-of-sync and in-sync thresholds {Q.sub.out, Q.sub.in} for the configured coverage enhancement level for the UE and the eNB informs the UE of the out-of-sync and in-sync thresholds {Q.sub.out, Q.sub.in} to be used for radio link monitoring.  Rugeland discloses a radio link monitoring function in the wireless device to monitor the downlink radio link quality and the monitoring is based on cell-specific references signals in order to determine whether it is in-sync or out-of-sync with respect to its serving cell, the wireless device's estimation of the downlink radio link quality is compared with out-of-sync and in-sync thresholds, the wireless device detects a radio link problem to the first radio network node and transmits a failure report to the first radio network node and the failure report indicates the radio link problem to the first radio network node.
Chen discloses judging Radio Link Failure (RLF) in Carrier Aggregation technology, which are used to effectively judge whether a radio link is failed or not in CA technology by comparing the determined radio link quality parameter of each carrier with the corresponding radio link quality parameter threshold, determining whether to trigger an in-sync indication or out-of-sync indication on the evaluation point, and judging whether the radio link of the User Equipment is failed according to the number of the continuously received in-sync indications or out-of-sync indications.
Lee discloses an optimization system that minimizes a radio link failure, a base station includes a measured data collecting unit to collect wireless environment data measured by a terminal included in a cell, a threshold managing unit to manage a threshold value associated with a radio link failure in a wireless section, an analyzing unit to manage a variable associated with a radio link failure, and to analyze a cause of the radio link failure, and a parameter changing unit to change a parameter value based on an analysis result.
Prior art of record does not disclose, in single or in combination, receiving information indicating a first pair of threshold values of a plurality of pairs of threshold values; associating the plurality of pairs of threshold values with a plurality of link failure causes; measuring a first set of reference signals; assessing a radio link quality based on the measurement of the first set of reference signals and the first pair of threshold values; determining a link failure based on the radio link quality; and transmitting a message including an indication of a link failure cause of the plurality of link failure causes, wherein the link failure cause is associated with the first pair of threshold values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468